Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species SiCoO and b). in the reply filed on 9/14/21 is acknowledged.  The traversal is on the ground(s) that burden.  This is not found persuasive because search burden was established in Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-7, 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 8-9, 17 are rejected for failing to specify the values of variables a, b, c, x, and y.  Claims depended from these do not correct the issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272453 to Polcyn in view of US 2014/0072784 to Dietrich in view of US 2016/0031750 to Ridealgh.
Claims 1-2, 11-12, 15, 17-18:
Polcyn teaches a coated article intended for solar control including a substrate, a first dielectric layer [0025], a first metallic layer [0032], a first primer layer [0034], a second dielectric layer [0036], repeating metallic/primer/dielectric up to a third metallic layer and fourth dielectric layer [0039-0046], and an overcoat layer [0047].  Polcyn does not teach the position of a light absorbing layer within the stack or the claimed light absorbing composition.  However,  Dietrich teaches a coated article intended for solar control wherein the absorbing layer is located within the SiN overcoat (i.e., between two SiN layers as in Applicant’s Fig. 4).  Additionally, Ridealgh teaches a coated article intended for solar control where the absorbing material is selected from CoSi2 [0018].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a CoSi2 absorber layer between overcoat layers in the solar control article of Polcyn.  This predictably provide the desired aesthetic effect to the solar control article.

Claim 14:
Polcyn teaches the use of a discontinuous metallic layer [0039].
Claim 16:
In all cases, the substrate is glass.  Polcyn [0018] e.g. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272453 to Polcyn in view of US 2014/0072784 to Dietrich in view of US 2016/0031750 to Ridealgh in view of US 2007/0281171 to Coster.
aCobOx in particular.  Ridealgh teaches CoSi2 and nitrides thereof.  However, Coster teaches the absorbing material can be any suitable material that achieves the desired effect including silicides, nitrides and oxide of the known absorbing materials [0045].  This disclosure underscores the substitutability of the known absorbing materials to achieve the desired aesthetic effect, with the result of the selection being known and obvious to one of ordinary skill in the art including the relative amount of each component.  For example, Dietrich states the absorbing layer cannot be too oxidized or it can no longer fulfill its intended function [0017].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SiaCobOx as the absorbing layer in order to impart the desired aesthetic effect to the solar control article.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272453 to Polcyn in view of US 2014/0072784 to Dietrich in view of US 2016/0031750 to Ridealgh in view of US 2016/0223729 to Medwick.
The references discussed above do not teach a fourth metallic layer.  However, Medwick teaches a coated article intended for solar control with at least four metal function layers (abstract).  Medwick acknowledges that conventional solar control coating have 1-3 metal layers, but finds 4 metal layer advantageous [0006-0007].  Combined with the prior art references above, this would result in a total of 5 dielectric layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a fourth metallic layer and fifth dielectric layer to the solar control coating of Polcyn in order to achieve the benefits described by Medwick. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759